Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158423
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 158423
                                                                   COA: 334806
                                                                   Macomb CC: 2016-000099-FC
  DIONTE DESHAUN CLINGMAN,
           Defendant-Appellant.

  _________________________________________/

        By order of May 28, 2019, the application for leave to appeal the July 24, 2018
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Harbison (Docket No. 157404). On order of the Court, the case having been decided on
  July 11, 2019, 504 Mich 230 (2019), the application is again considered. Pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the
  Court of Appeals for reconsideration in light of People v Thorpe and People v Harbison,
  504 Mich 230 (2019).

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2019
           s1218
                                                                              Clerk